                                          EXHIBIT C

                              Employment Fraudulent Transfers

Mullaney Salary and Bonus Payments
     Payment Date                       Payment Type                        Amount
Jun-16                Salary (per Employment Agreement)                       475,000.00
Jul-16                Bonus (per Employment Agreement)                        250,000.00
TOTAL                                                                         725,000.00

Life Insurance Premium Payments
      Payment Date                        Payment Type                      Amount
12/11/2015            The US Life Insurance Co.                                   326.81
1/14/2016             The US Life Insurance Co.                                   326.81
2/13/2016             The US Life Insurance Co.                                   326.81
3/12/2016             The US Life Insurance Co.                                   326.81
3/18/2016             Lincoln National Life Insurance Company                   4,945.03
9/20/2016             Lincoln National Life Insurance Company                   4,945.03
TOTAL                                                                           6,252.27

Other Expenses
    Payment Date                         Ledger Note                        Amount
8/15/2016             Reimbursed out of pocket expenses                         2,194.00
                      Payment of personal legal bill taken as a deduction
8/16/2016             from salary                                                 378.63
                      Payment of personal travel expense taken as a
10/19/2016            deduction from salary                                     8,333.33
                      Payment of personal expense taken as a deduction
10/31/2016            from salary                                                 500.00
TOTAL                                                                          11,405.96

American Express Expenses
 Payment Date Range                    Payment Type                         Amount
12/28/2015 -
12/27/2016            American Express                                        117,315.62
TOTAL                                                                         117,315.62

TOTAL FOR ALL CATEGORIES                                                     $859,973.85
